Citation Nr: 0021613	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which confirmed the noncompensable 
evaluation in effect for bilateral hearing loss.  The veteran 
timely appealed this determination to the Board.

In September 1999, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1997, the veteran filed the current claim for an 
increased (compensable) evaluation for service-connected 
bilateral hearing loss.

3.  Prior to June 10, 1999 (the date that the criteria for 
evaluating hearing loss were revised), private and VA 
audiological evaluation revealed findings that compute to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear under the former criteria.

4.  Since June 10, 1999, VA audiological evaluation has 
revealed findings that compute to level III hearing loss in 
the right ear and level III hearing loss in the left ear 
under both the former and revised criteria.



CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1999); 38 C.F.R. § 4.87, 
Diagnostic Codes 6100-6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his hearing is worse than evaluated 
and that he should receive a higher rating.

The procedural history pertaining to the veteran's bilateral 
hearing loss disability may be briefly described.  In a 
rating action dated in March 1956, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent evaluation for that disability based on the rating 
criteria in effect at that time.  Following a February 1962 
VA examination, the RO, in May 1962, reduced the schedular 10 
percent evaluation assigned for the veteran's service-
connected bilateral hearing loss to noncompensable.  That 
disability evaluation has since remained in effect.  The 
veteran filed the current claim for an increased 
(compensable) evaluation in July 1997.

A May 19, 1997, private audiometric testing demonstrated 
hearing thresholds, in decibels, at the following levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
45
30
LEFT
N/A
25
20
60
50

Pure tone threshold levels averaged 43 decibels for the right 
ear and 39 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 in the left ear.  The diagnosis was mixed 
hearing loss of the right ear.

According to a private audiometric examination conducted on 
May 30, 1997, it was noted that the veteran complained of 
decreased hearing in the left ear and fullness and pressure 
in both ears.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
40
30
LEFT
N/A
25
20
60
50

Pure tone threshold levels averaged 42 decibels for the right 
ear and 39 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 in the left ear.

In a private audiometric examination performed on June 2, 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
-
-
-
-
LEFT
N/A
25
20
60
55

Pure tone threshold levels averaged 40 decibels for the left 
ear.  It was noted that the examiner did not test the right 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the left ear.

A June 23, 1997, private audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
-
-
-
-
LEFT
N/A
30
25
60
55

Pure tone threshold levels averaged 43 decibels for the left 
ear.  It was indicated that the examiner did not test speech 
recognition ability in the left ear and that he did not test 
the right ear.

When examined by VA in September 1997, the veteran reported a 
history of hearing loss due to ear infections in the right 
ear during his 4 years of active service in the Korean War.  
He complained of having difficulty hearing the television and 
from a distance.  On VA audiological evaluation in September 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
50
45
40
LEFT
N/A
35
30
60
60

Pure tone threshold levels averaged 48 decibels for the right 
ear and 46 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The diagnoses were 
mild to moderately severe mixed hearing loss in the right ear 
and borderline normal to moderately severe sensorineural 
hearing loss in the left ear.

The report of a VA ear, nose and throat examination performed 
in December 1998 included the examiner's diagnostic 
impression that the veteran had hearing loss requiring the 
use of hearing aids.

In a VA audiological consultation report conducted in 
September 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
40
45
35
LEFT
N/A
50
45
-
55

Pure tone threshold levels averaged 41 decibels for the right 
ear and speech audiometry revealed speech recognition ability 
of 100 percent in the right ear.  The diagnoses were mild to 
moderate mixed hearing loss of the right ear, and 
questionable mixed hearing loss of the left ear.  It was 
noted that the veteran's responses were inconsistent in the 
left ear.

The veteran received intermittent treatment at VA and private 
medical facilities from 1997 to 1999 for several problems, to 
include mixed hearing loss.

In December 1999, the veteran underwent his most recent VA 
compensation and pension audiology evaluation.  At that time, 
the veteran reported difficulty hearing and understanding 
conversational level speech, especially in the presence of 
competing background noise.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
55
40
LEFT
N/A
35
30
60
60

Pure tone threshold levels averaged 48 decibels for the right 
ear and 46 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right and left ear.  The diagnoses were mild to moderate 
mixed hearing loss of the right ear, and mild to severe mixed 
hearing loss of the left ear.



II.  Analysis

Initially, the Board finds that the veteran's claim for an 
increased (compensable) evaluation for bilateral hearing loss 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that, when a veteran 
claims that a service connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of rating, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  In accordance with 38 
C.F.R. §§ 4.1, 4.2 (1999) and Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed the veteran's service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected bilateral 
hearing loss, but has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board finds that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for right ear hearing loss, under both the 
former and revised applicable criteria, and apply the more 
favorable result, if any.  A January 2000 supplemental 
statement of the case (SSOC) reveals that the RO has 
evaluated the veteran's service-connected bilateral hearing 
loss under the rating criteria in effect prior to and 
subsequent to June 10, 1999; hence, there is no due process 
bar to the Board doing likewise.

At the time that the veteran filed his claim for an increased 
rating for bilateral hearing loss, evaluations of hearing 
loss ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R.§ 4.87, Diagnostic Codes 6100 to 
6110 (1998).  In situations where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI. 38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).

The June 1999 regulatory amendment did not change the above-
noted schedular criteria for hearing loss (i.e. those that 
establish the eleven auditory acuity levels), which are 
currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  However, that amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment.

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for haring impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specials will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
Via, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria up to the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied.  All evidence pertinent to the July 
1997 claim for an increase will be considered.  

At the outset, however, the Board notes that on private 
audiological evaluations conducted on June 2, and June 23, 
1997, the audiologist did not report any findings with 
respect to the right ear, and the September 1998 VA 
audiologist did not report the pure tone threshold at 3000 Hz 
for the left ear.  As these audiometry reports doe not 
include sufficient information to evaluate hearing loss in 
both ears, they may not be considered in adjudicating the 
issue on appeal.  

As noted above, the May 19 and May 30, 1997 private 
audiological evaluations revealed pure tone thresholds 
averaging 43 and 42 decibels for the right ear, and 39 and 39 
decibels for the left ear, respectively.  At those times, 
speech discrimination results were 92 and 92 percent in the 
right ear, and 92 and 96 percent in the left ear, 
respectively. By intersecting the column in Table VI for 
average pure tone decibel loss falling between 42 and 49 with 
the line for percent of discrimination from 92 to 100, the 
resulting numeric designation for each ear is I.

Similarly, a September 1997 VA audiological evaluation 
revealed that the average puretone decibel for the veteran's 
right ear was 48.  Speech discrimination was 96 percent.  The 
average pure tone decibel loss for the veteran's left ear was 
46. Speech discrimination was 92 percent.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for each ear is I. 

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100.

The December 1999 VA audiological evaluation (conducted after 
the regulations governing evaluation of hearing loss were 
revised) revealed that the average puretone decibel loss for 
the veteran's right ear was 48.  Speech discrimination was 76 
percent.  By intersecting the column in Table VI (found at 38 
C.F.R.§ 4.87 of the rating schedule in effect prior to the 
amendment and also at 38 C.F.R. § 4.85 of the rating schedule 
in effect since the June 1999 amendment) shows a level III 
hearing loss for the right ear.

The average puretone decibel loss for the veteran's left ear 
was 46.  The percent of discrimination was 76.  By 
intersecting the column in Table VI (found at 38 C.F.R. 
§ 4.87 of the rating schedule in effect prior to the 
amendment and also at 38 C.F.R. § 4.85 of the rating schedule 
in effect since the June 1999 amendment) shows a level III 
hearing loss for the left ear.

Combining these scores in the manner set forth in Table VII 
(which is identical in both the former and the current 
provisions) once again works out to a "0 percent" or 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100 (1998 and 1999).  This portion of the analysis is 
the same under both the former and revised criteria for 
rating hearing loss.

As explained above, the current criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the former criteria, calls for the use of Table VIa 
(in lieu of Table VI), when that Table would result in a 
higher Roman numeral designation, and when certain criteria 
are met.  Here, however, the puretone thresholds reported on 
the December 1999 examination are not: (a) 55 decibels or 
more at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz); or (b) 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  As such, Table 
VIa is not for application, and the veteran's service-
connected bilateral hearing loss is noncompensable under the 
revised criteria as well as the former.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §  5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  Disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule. See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Because evaluation of hearing loss is mechanical, it does not 
appear appropriate to consider whether other factors exists 
that would warrant assignment of an increased (compensable) 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (1999).  However, even assuming, arguendo, that such 
consideration is appropriate, the Board finds no assertion or 
showing that the schedular criteria are inadequate to 
evaluate the veteran's disability in the instant case.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Furthermore, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

